DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/23/2020 is acknowledged.  The traversal is on the ground(s) that no search burden is on the examiner.  This is not found persuasive because group II is directed to a different statutory class that belongs to a method for manufacturing which requires steps that are not required in group I.  Regarding applicant’s argument with respect to the species election, the examiner pointed in the Restriction Requirement that the each of the species discloses different structural features and/or parts that makes each of the species independent and distinct, in which the prior art applicable to one of the species would not likely applied to any of the other species.  Furthermore, the examiner is not entitled to examine multiple inventions from a single application.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/2020.  Claim 4 is withdrawn by the examiner because the limitation of the claim belongs to non-elected species II (Figure 5B).  The claim recites the ring-shaped dispensing opening formed between an outside of an inner core of the container and .    
Specification
The abstract of the disclosure is objected to because its length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation of “the extended drape portion” lacks antecedent basis.  The claim is indefinite because it is unclear what is or to what structure the claim is referring with the “extended drape portion”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzberg (5,078,483).

    PNG
    media_image1.png
    744
    568
    media_image1.png
    Greyscale

Claim 1
Herzberg discloses a device comprising a tubular drape (120) for covering surgical equipment; and a container (110) adapted to accommodate a substantial portion of the drape in an axially compressed state in a ring-shape (see figure above); wherein the container comprises a first sheet (111) and a second sheet (112), wherein the first sheet and the second sheet are oppositely arranged, the first sheet having a first opening (115) and the second sheet having a second opening (116), wherein the first opening is configured for withdrawal of the drape from the container (see column 6 lines 41-49), 
Claim 2
Herzberg further discloses the container is radially inwardly open along the openings of the first and second sheets (see figure above).
Claim 3
Herzberg further discloses the container has a ring-shaped dispensing opening at the opening of the first sheet (see figure above).
Claim 5
Herzberg further discloses the drape is made of a film, and wherein an accommodated drape portion (130) is folded in an axial/longitudinal direction (see figure above).  
Claim 6
Herzberg further discloses an accommodated ring-shaped drape portion defines an axis along longitudinal direction (140), wherein an opening of the accommodated ring-shaped drape portion (defined by opened space between folds of film 130) is configured for passing the surgical equipment therethrough, and the opening of the accommodated ring-shaped drape portion, the first opening and the second opening are substantially aligned relative to the axis (see figure above).

Claim 7

Claim 9
Herzberg further discloses a handling portion (110) (see figure above).
Claim 10
Herzberg further discloses the handling portion is formed by the container (see figure above).
Claim 11
Herzberg further discloses the container, which includes first sheet and the second sheet, is made of a film/cardboard (see column 7 lines 52-53).
Claim 14
Herzberg further discloses cross-sectional geometries of the tubular drape, the accommodated ring-shaped drape portion, the first opening and the second opening are circular (see figure above).
Claim 17
Herzberg further discloses the first and/or second sheet are substantially free of perforations around their/its opening, particularly free of radially extending perforations extending radially outward from the opening of the first and/or second sheet (see figure above).
Claims 1, 8, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koren (5,971,916).

Koren discloses a device comprising a tubular drape (4) capable of covering surgical equipment; and a container (defined by combination of pieces 1, 2, ,3, and 6) adapted to accommodate a substantial portion of the drape in an axially compressed state in a ring-shape (see figure 3); wherein the container comprises a first sheet (3) and a second sheet (6), wherein the first sheet and the second sheet are oppositely arranged, the first sheet having a first opening (32) and the second sheet having a second opening (61) (see figure 1 and column 5 lines 12-16), wherein the first opening is configured for withdrawal of the drape from the container, and wherein the first and the second openings are capable for passing the surgical equipment to be covered therethrough (see figure 3); and wherein the accommodated ring-shaped drape portion has a mechanical stiffness substantially contributing to the overall stiffness of the device.  The tubular drape folded inside the container, as shown in the figure 3, has to provide in some degree mechanical stiffness to the stiffness of the device.  Depending on the surgical equipment carried within the drape and the container, the openings would be capable of passing the surgical equipment therethrough.
Claim 8
Koren further discloses a first end of the drape is attached to the container and/or a first end of the drape is inside the container and wherein the other end of the drape is free capable to be coupled with surgical equipment (see column 5 lines 65-67 and column 6 lines 1-2).



Koren further discloses the first sheet and the second sheet are made of a film/cardboard or plastic material (see column 4 lines 21-24 and column 7 lines 1-2).
Claim 16
Koren further discloses the drape have a length of 250cm/2500mm (see column 5 lines 8-9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koren (5,971,916) as applied to claim 1 above, and further in view of Cheich (US 7,585,268).
Claim 12
Koren does not disclose the first sheet and the second sheet are adhesively connected or welded together, forming a closed seam, an open seam and/or multiple seams.  However, Cheich discloses a tissue dispenser comprising a dispensing sheet (50) adhesively attached to the interior of top of the dispenser (see column 7 lines 65-67 and column 8 lines 1-4).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Koren having 
Claim 13
Koren does not disclose the first sheet and/or the second sheet is made from a flexible material.  However, Cheich discloses a tissue dispenser including a dispensing sheet (44) of flexible material disposed in the interior of tissue housing (20) (see figures 3, 4 and column 7 lines 21-32).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Koren having the first sheet made from flexible material as taught by Cheich for easily flex out from the interior of the container when the tubular drape is pull out from the container.  After Koren is modified by Cheich, the first sheet of the container would be capable to compress an accommodated ring-shaped drape portion between the first sheet and the second sheet.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koren (5,971,916) as applied to claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736